OPINION OF THE COURT
Per Curiam.
*120Duane Williamson has submitted an affidavit dated February 7, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Williamson was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 25, 1990.
Mr. Williamson has expressed his awareness that the Grievance Committee is currently investigating two complaints of professional misconduct against him involving dishonored checks drawn on his attorney trust account and his failure to safeguard client funds. He acknowledges that he would be unable to successfully defend himself on the merits against charges predicated thereon.
Mr. Williamson avers that he is not being subjected to coercion or duress, that his resignation is freely and voluntarily tendered, and that he is fully aware of the implications of its submission, including being barred by Judiciary Law § 90 and the court rules from seeking reinstatement for at least seven years.
Mr. Williamson submits his resignation subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order. Mr. Williamson is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the proffered resignation conforms with all of the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Duane Williamson is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, EJ., Miller, Schmidt, Crane and Rivera, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Duane Williamson is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Duane Williamson shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, *121and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Duane Williamson is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Duane Williamson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).